date number info release date cc psi 1-cor-114412-00 uilc we are responding to correspondence submitted on your behalf by requesting relief in order to establish date as the effective date for your s_corporation_election the information submitted explains that your election was submitted pursuant to revproc_98_55 a certified mail receipt for which has been provided however you received notification indicating the internal_revenue_service accepted your election as of date after discussing this situation with staff from the philadelphia service_center it appears that a typographical error was made during the processing of your election your account has since been updated to reflect s_corporation status beginning date you should receive a corrected acceptance notification letter within thirty days from the date of this letter please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries
